Appeals by defendant from two judgments of the Supreme Court, Kings County, one rendered January 25, 1978, convicting him of robbery in the first degree and two counts of burglary in the second degree, upon a jury verdict, and imposing sentence and the second rendered March 14, 1978, convicting him of robbery in the second degree, upon a plea of guilty, and imposing sentence. Judgments affirmed. On this record, we believe that the evidence at trial conclusively demonstrated appellant’s guilt beyond a reasonable doubt. That being so, we need not consider his second point on appeal—that reversal of the earlier conviction would require *608vacatur of the later plea. Mangano, J. P., Rabin, Margett and Martuscello, JJ., concur.